EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 07/13/2022.

The application has been amended as follows: 

In Claim 1, line 2-3, after “curable composition comprising:” INSERT --- equal to and ---.
In Claim 1, line 3, DELETE “98.5” and INSERT --- 98.7 ---.
In Claim 1, line 8, after “greater than 0.5 wt.%;” INSERT --- and wherein a total content of a compound with a molecular weight of not greater than 100 and a compound with a molecular weight of not less than 275, is not greater than 1.3 wt.%; ---.

CANCEL Claim 13.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection of Claims 18-19 under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b); i.e., the claim language results in a claim which is not a proper process claim under 35 U.S.C. § 101. See MPEP 2173.05(q) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, 2, and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 2, 4-14, 18-20, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-018538 A to Nakanishi et al. (hereinafter Nakanishi) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-4, and 7-20, under 35 U.S.C. 103 as being unpatentable over CN 10167131 A to Yumin et al. (hereinafter Yumin) is/are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is JP 2010-018538 A to Nakanishi et al. (hereinafter Nakanishi). Nakanishi teaches the process of making 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate at a 99% purity (para 62) with an epoxy equivalent weight of 132 g/eq with a viscosity of 240 mPa.s (para 62). Nakanishi further teaches the 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate is used in an epoxy composition with a curing agent, curing catalyst, and/or curing accelerator (para 30, 33, and 35) can be used as an adhesive, coating, sealing material, (para 41-44), and optical member cured product. (para 53-58).
Nakanishi does not teach containing at least one compound having Formula (a), (b), (c), or (d) and further does not teach the claimed purification process of removing high-boiling fraction using a distillation column having a number of plates of not less than 14.

The second closest prior art is CN 10167131 A to Yumin et al. (hereinafter Yumin). Yumin teaches a method of making 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate by reacting a bicyclic alkene ester with a hydrogen peroxide and heteropolyacid at a temperature of 70-80 deg (para 32), wherein the lower organic phase is separated and distilled at 120 deg C at 1 atm, and after solvent and water is removed, it is further vacuum distilled at a vacuum degree of 1.0mm Hg, at 180-220 deg C, to form the main 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate product at a purity of more than 90% and epoxy eq. of 125-140, (para 31-34). Yumin also teaches the similar quality is achieved using peracetic acid as the oxidant (para 23). Yumin further teaches the above epoxy can be cured and used in paints and insulative substrates of electronics, (See abstract and para 4).
Yumin does not teach containing at least one compound having Formula (a), (b), (c), or (d) and further does not teach using a distillation column having a number of plates of not less than 14 for the high-boiling fraction removal.
Furthermore, the Applicant has shown unexpected results of good transparency, heat resistance and brightness for the alicyclic epoxy compositions with 98.7% purity and higher with a total content of a compound with a molecular weight of not greater than 100 and a compound with a molecular weight of not less than 275 of 1.3 wt% or less, when compared to compositions of less than 98.7% purity and more than 1.3 wt% a total content of a compound with a molecular weight of not greater than 100 and a compound with a molecular weight of not less than 275, which commensurate in scope to the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766